                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

CARLOTA R.M.
                                                               Case No. 18-cv-2873
                  Plaintiff,
         v.                                                    Magistrate Judge Sunil R. Harjani

ANDREW M. SAUL,
Commissioner of Social Security, 1

                  Defendant.

                               MEMORANDUM OPINION AND ORDER
         Plaintiff Carlota R.M. 2 seeks judicial review of the final decision of the Commissioner of

Social Security denying her application for Disability Insurance Benefits. Carlota asks the Court

to reverse and remand the ALJ’s decision, and the Commissioner moves for its affirmance. For

the reasons set forth below, the ALJ’s decision is reversed and this case is remanded for further

proceedings consistent with this Memorandum Opinion and Order.

                                              I. BACKGROUND
         Carlota’s claim for disability includes alleged impairments of anxiety, arthritis, severe back

pain, depression, diabetes, hypertension, and carpal tunnel syndrome. R. 68. Carlota claims that

she has not engaged in substantial gainful activity since her impairment’s alleged onset date of

June 22, 2013. R. 69.




1
 Andrew M. Saul has been substituted for his predecessors, Nancy A. Berryhill, as Defendant in this case. See Fed.
R. Civ. P. 25(d).
2
 Pursuant to Northern District of Illinois Internal Operating Procedure 22, the Court refers to Plaintiff by her first
name and the first initial of her last name or alternatively, by first name.
       Under the Administration’s five-step analysis used to evaluate disability, the ALJ found

that Carlota had not engaged in substantial gainful activity since her application date (step one)

and that she had the severe impairments of degenerative disc disease, diabetes mellitus,

hypertension, scoliosis, obesity, carpal tunnel syndrome, depression, and anxiety (step two). R. 17.

At step three, the ALJ determined that she did not have an impairment or combination of

impairments that meets or medically equals the severity of one of the listed impairment. See 20

CFR 404.1520(d), 404.125, and 404.1526. R. 18. At step four, the ALJ concluded that Carlota

retained the residual functional capacity (“RFC”) to

               perform light work as defined in 20 CFR 404.1567(b) except the
               claimant could frequently climb ramps/stairs and crouch and
               occasionally climb ladders, ropes or scaffolds, stoop, or crawl. She
               can frequently use either upper extremity for fine or gross
               manipulation. The claimant lacks the ability to understand,
               remember, and carry out detailed instructions because of moderate
               limitations in concentration, but retains the sustained concentration
               necessary for simple work of a routine type if given normal
               workplace breaks, meaning two 15-minute breaks after two hours of
               work and a 30-inute break mid-shift. The claimant would be unable
               to maintain assemble line or production pace employment because
               of moderate limitations in pace, but maintains the ability to perform
               work permitting a more flexible pace. The claimant should
               experience no more than occasional changes in the work setting.
R. 21. Given this RFC, the ALJ determined that Carlota was able to perform her past relevant

work as a housekeeper and cleaner. R. 25. Thus, the ALJ determined that Carlota was not disabled

under 20 CFR 404.1520(f). R. 27.

       On May 11, 2017, the Appeals Council denied Carlota’s request for review, leaving the

ALJ’s March 15, 2017 decision as the final decision of the Commissioner. R. 1; See O’Connor-

Spinner v. Astrue, 627 F.3d 614, 618 (7th Cir. 2010).




                                                 2
                                         II. DISCUSSION

       Under the Social Security Act, disability is defined as the “inability to engage in any

substantial gainful activity by reason of a medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than twelve months.” 42 U.S.C. § 423(d)(1)(a). To determine

whether a claimant is disabled, the ALJ conducts a five-step inquiry: (1) whether the claimant is

currently unemployed; (2) whether the claimant has a severe impairment; (3) whether the

claimant’s impairment meets or equals any of the listings found in the regulations, see 20 C.F.R.

§ 404, Subpt. P, App. 1 (2004); (4) whether the claimant is unable to perform his former

occupation; and (5) whether the claimant is unable to perform any other available work in light of

his age, education, and work experience. 20 C.F.R. § 404.1520(a)(4); Clifford v. Apfel, 227 F.3d

863, 868 (7th Cir. 2000).       These steps are to be performed sequentially.           20 C.F.R. §

404.1520(a)(4). “An affirmative answer leads either to the next step, or, on Steps 3 and 5, to a

finding that the claimant is disabled. A negative answer at any point, other than Step 3, ends the

inquiry and leads to a determination that a claimant is not disabled.” Clifford, 227 F.3d at 868

(quoting Zalewski v. Heckler, 760 F.2d 160, 162 n.2 (7th Cir. 1985)).

       Judicial review of the ALJ’s decision is limited to determining whether the ALJ’s findings

are supported by substantial evidence or based upon a legal error. Steele v. Barnhart, 290 F.3d

936, 940 (7th Cir. 2002). Substantial evidence is “such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401

(1971). “Although this is a generous standard, it is not entirely uncritical.” Steele, 290 F.3d at 940.

Where the Commissioner’s decision “lacks evidentiary support or is so poorly articulated as to

prevent meaningful review, the case must be remanded.” Id. In its substantial evidence review,



                                                  3
the Court considers the entire administrative record but does not “reweigh the evidence, resolve

conflicts, decide questions of credibility, or substitute [its] own judgment for that of the

Commissioner.” Clifford, 227 F.3d at 869. Finally, an ALJ’s evaluation of a claimant’s subjective

symptoms will be upheld unless it is “patently wrong.” McHenry v. Berryhill, 911 F.3d 866, 873

(7th Cir. 2018).

       The ALJ denied Carlota’s claim at step four of the sequential evaluation process, finding

that she retains the RFC to perform her past work as a housekeeper and cleaner. Carlota challenges

the ALJ’s RFC determination on several grounds.

       A.      Treating Physician Dr. Didenko

       Carlota’s leading argument is that the ALJ erred in discounting treating physician Dr. Taras

Didenko’s medical opinion down to little weight. The treating-physician rule directs the ALJ to

“consider all” of the following factors in weighing “any medical opinion”: (1) the length of

treatment; (2) the nature and extent of the treatment relationship; (3) the supportability of the

medical opinion; (4) the consistency of the opinion with the record as a whole; (5) the physician’s

degree of specialization; and (6) other factors supporting or contradicting the opinion. 20 C.F.R. §

404.1527(c) (emphasis added). The checklist factors are designed to help the ALJ “decide how

much weight to give to the treating physician’s evidence.” Bauer v. Astrue, 532 F.3d 606, 608 (7th

Cir. 2008). The treating physician’s medical opinion is entitled to “controlling weight” if the

opinion is (i) “well-supported by medically acceptable clinical and laboratory diagnostic

techniques” and if it is (ii) “not inconsistent with the other substantial evidence in [the] case.” Id.

An ALJ’s failure to explicitly apply the checklist can be grounds for remand. See, e.g., Yurt v.

Colvin, 758 F.3d 850, 860 (7th Cir. 2014) (“in addition to summarizing [the treating physician’s]

visits and describing their treatment notes, the ALJ should explicitly consider the details of the



                                                  4
treatment relationship and provide reasons for the weight given to their opinions”); Campbell v.

Astrue, 627 F.3d 299 (7th Cir. 2010) (“the decision does not explicitly address the checklist of

factors as applied to the medical opinion evidence.”); Larson v. Astrue, 615 F.3d 744, 751 (7th

Cir. 2010) (remanding where the ALJ’s decision “said nothing regarding this required checklist of

factors.”); Wallace v. Colvin, 193 F. Supp. 3d 939, 947 (N.D. Ill. 2016) (“the ALJ did not explicitly

apply the checklist.    In this Court’s view, that failure alone is a ground for a remand.”).

Nevertheless, the Seventh Circuit has on occasion looked past this procedural error. See, e.g.,

Schreiber v. Colvin, 519 F. App'x 951, 959 (7th Cir. 2013) (“our inquiry is limited to whether the

ALJ sufficiently accounted for the factors in 20 C.F.R. § 404.1527”); Elder v. Astrue, 529 F.3d

408, 415-16 (7th Cir. 2008) (affirming denial of benefits where ALJ discussed only two of the 20

CFR § 404.1527 factors as the Seventh Circuit conducted the necessary analysis and found that

the opinions were not entitled to controlling weight).

       Here, the ALJ did not appropriately address the checklist’s factors. The outcome of this

case may have differed had the ALJ properly evaluated treating physician Dr. Didenko’s medical

opinion. Dr. Didenko’s medical opinion is important as his medical source statement appears to

have diagnosed Carlota with greater limitations than found in the ALJ’s RFC finding above. Dr.

Didenko’s medical opinion indicated that Carlota had severe major depressive disorder and

generalized anxiety that included “pervasive loss of interest in almost all activities” and

“[d]ifficulty concentrating or thinking.” R. 462. Dr. Didenko further noted that Carlota had

“[r]ecurrent severe panic attacks manifested by a sudden unpredictable onset of intense

apprehension, fear, terror and sense of impending doom occurring on the average of at least once

a week.” R. 463. Although Dr. Didenko found no restrictions in activities of daily living, he noted

marked limitations in maintaining social functioning; deficiencies of concentration, persistence or



                                                 5
pace resulting in failure to complete tasks in a timely manner; and extreme episodes of

deterioration or decompensation in work or work-like settings which cause Carlota to withdraw

from that situation or to experience exacerbation of signs or symptoms. R. 464. Dr. Didenko also

opined that Carlota’s psychiatric condition exacerbates her migraine headaches. R. 464. Last, Dr.

Didenko’s medical source statement estimated that Carlota would be absent from work more than

four days per month due to the impairments of her treatment and the VE testified that absenteeism

of four or more days per month would preclude Carlota’s “past or any other employment in the

regional or national economy.” R. 63-64; R. 464.

       As discussed in turn, the ALJ neither weighed the length of Carlota’s treatment relationship

with Dr. Didenko, nor the nature and extent of the treatment relationship, nor the physician’s

degree of specialization beyond noting that Dr. Didenko was a psychiatrist, nor did she weigh

supportability beyond the bare statement that the opinion was entirely inconsistent with the

symptoms reported in his own treatment notes. See R. 24-25; see also 20 C.F.R. § 404.1527(c).

       First, the ALJ did not explicitly weigh the length and frequency of Carlota’s treatment

relationship with Dr. Didenko under 20 CFR § 404.1527(c)(2)(i). The regulation recognizes this

factor’s importance as to the weight of a treating source’s medical opinion. 20 CFR §

404.1527(c)(2)(i). Under 20 CFR § 404.1527(c)(2)(i), “[g]enerally, the longer a treating source

has treated you and the more times you have been seen by a treating source, the more weight we

will give to the source’s medical opinion.” Id. And that whenever “the treating source has seen

you a number of times and long enough to have obtained a longitudinal picture of your impairment,

we will give the medical source’s medical opinion more weight than we would give it if it were

from a nontreating source.” Id. Here, it is not clear whether the ALJ accounted for the length and

frequency of Dr. Didenko’s treatment relationship before she discounted his medical opinion



                                                6
because the ALJ did not state that she had recognized that the treatment relationship started in

August 2013, spanned at least six visits, and then included a mental health questionnaire completed

by Dr. Didenko in October 2016. R. 358-65; R. 462-64.

       Nor did the ALJ address the nature and extent of the treatment relationship. Under 20 CFR

§ 404.1527(c)(2)(ii), the ALJ “will look at” the treatment that the treating source provided and the

type of examinations and testing that the treating source has performed or ordered from specialists.

20 CFR § 404.1527(c)(2)(ii). The regulation explains by example that an ophthalmologist who

merely notices neck pain during eye examinations will be given less weight than that of another

physician who actually treated the patient’s neck pain. Id. Here, the ALJ’s discussion of the

treatment relationship is limited to mentioning that “Dr. Didenko has continued the claimant on

the same medication treatment for an extended period” and that “the symptoms reported by Dr.

Didenko in his opinion are not noted in his treatment records.” R. 24-25. But the ALJ hardly

addressed the details of Dr. Didenko’s treatment in the first place, nor the medications Dr. Didenko

proscribed, nor the ailments that the medications were intended to treat, nor whether Dr. Didenko

had any examinations or testing (if any) performed or ordered from other specialists. Accordingly,

the ALJ discounted treating physician Dr. Didenko’s medical opinion without adequately

addressing the nature and extent of the relationship on the record.

       Second, the ALJ did not adequately address the “supportability” factor. 20 CFR §

404.1527(c)(3). Under 20 CFR § 404.1527(c)(3), the more a medical source presents relevant

evidence to support a medical opinion, particularly medical signs and laboratory findings, the more

weight we will give that medical opinion. Id. The ALJ’s analysis into this factor is perfunctory:

all the ALJ states is that “the symptoms reported by Dr. Didenko in his opinion are not noted in

his treatment records” and that his opinion was “entirely inconsistent with the symptoms reported



                                                 7
in his own treatment notes.” R. 24. The ALJ’s decision does not specifically address whether Dr.

Didenko’s medical notes present relevant evidence through medical signs and laboratory findings

that would support her medical opinion. More, the Court’s review of both Dr. Didenko’s medical

notes and his medical opinion shows that they both indicate a diagnosis of major depressive

affective disorder with features of anxiety. Compare R. 365 (noting history of depression and

anxiety combine with daily panic attacks resulting in a diagnosis of “Major depressing affective

disorder, recurrent episode, unspecified”) with R. 462 (diagnosing severe major depressive

disorder and generalized anxiety.). Without further elaboration by the ALJ, the Court is unable to

understand how the ALJ believed the medical opinion and the treatment notes were “entirely

inconsistent” with one another. See 20 CFR § 404.1527(c)(3).

       Third, the ALJ’s assessment of Dr. Didenko’s medical opinion’s consistency with the

record as a whole overlooks certain documents in the record, notably, documents concerning

migraines and consultative examiner Dr. Rudolph.

       Regarding migraines, the ALJ’s decision indicates that one reason for having discounted

Dr. Didenko’s medical opinion is that it stated that Carlota’s psychiatric condition exacerbates her

migraine headaches even though “the undersigned notes that there is no documented evidence

showing that the claimant has received treatment for migraines.” R. 24 (emphasis added). This

statement made by the ALJ suggests that the ALJ did not consider how Carlota testified that she

received treatment for her migraines by speaking to her doctor about how she gets them when she

gets stressed or works too much. R. 46. It also disregards the August 2014 pain questionnaire

completed and submitted by Carlotta that indicated that Drs. Sha[h] and/or Didenko’s prescribed

paraoxetine and clonazepam that relieved her migraines. R. 276-77. Consistent with her testimony,

Dr. Didenko’s notes show that he prescribed clonazepam in August 2013. R. 365. Thus, the ALJ’s



                                                 8
statement that Dr. Didenko’s medical opinion was inconsistent for having “no documented

evidence showing that the claimant has received treatment for migraines” overlooks aspects of the

record that suggests otherwise. R. 24 (emphasis added).

        Neither did the ALJ explicitly address Dr. Rudolph’s 2014 psychological consultative

examination report that occurred at the behest of the Agency. Dr. Rudolph’s psychological report

is important because it may serve to show how Dr. Didenko’s opinion’s diagnoses of depression

and anxiety is consistent with the record. Defendant argues that the ALJ was not required to

consider Dr. Rudolph’s evaluation because “he did not render an opinion requiring an assessment”

because he did not offer any functional limitations in his opinion and because state agency

consulting physicians – who rendered opinions that the ALJ considered – had reviewed and

incorporated Dr. Rudolph’s examination report. Doc. [18] at 8-9. Although an ALJ need not

mention every snippet of evidence in the record, 20 CFR § 404.1527(c) provides that an ALJ “will

evaluate every medical opinion” received “regardless of its source.” 20 CFR § 404.1527(c); see

Arnett v. Astrue, 676 F.3d 586, 592 (7th Cir. 2012). First, the Court notes that Dr. Rudolph’s

psychological examination report indeed notes Carlota’s certain limitations: it notes that “the

opinion of this examiner [is] that the claimant is not capable of managing her own financial

resources. Her prognosis and her insight are limited.” R. 400 (emphasis in original). In coming

to that conclusion, Dr. Rudolph made several observations relevant to Carlota’s alleged mental

impairments including that her “mood level reflected some mild depression,” she had “some

suicidal thoughts,” her anxiety increases her heartrate and causes difficulty in breathing, she has

“vegetative symptoms,” and that she has difficulty sleeping at night.” R. 400-3 (emphasis in

original).   Second, although true that Dr. Rudolph’s opinion was embedded in Dr. Tin’s

consultative review that the ALJ considered, R. 108, the spirit of § 404.1527(c)(1) nevertheless



                                                9
leads this court to direct the ALJ to address Dr. Rudolph’s psychological report on remand. R.

400-3. 3 Section 404.1527(c)(1) explicitly discusses how, generally, more weight is due to a

medical source who examined a claimant – such as Dr. Rudolph – than a medical source who has

not examined claimant, such as non-examining agency consultative opinions. 20 CFR §

404.1527(c)(1). Further analysis and consideration of Dr. Rudolph’s psychological report may

result in a different outcome on remand, as one example, the inclusion of Dr. Rudolph’s medical

notes may lead to or support a finding that Dr. Didenko’s medical opinion was consistent with the

record as a whole.

        Last, under the checklist, the ALJ did not elaborate on Dr. Didenko’s specialization beyond

recognizing that he is a psychiatrist. R. 24-25; 20 CFR § 404.1527(c)(5).

        Another reason the ALJ cited in discounting Dr. Didenko’s medical opinion was that Dr.

Didenko had “continued the claimant on the same medication treatment for an extended period

without attempting to adjust it, which would be unlikely if the claimant’s limitations were of the

marked and extreme severity indicated in Dr. Didenko’s opinion.” R. 25. Carlota argues that this

finding was akin to impermissibly playing doctor and Defendant argues that this is merely the ALJ

noting Carlota’s prescribed medications as required. It is unclear to this Court whether the ALJ

stated this as part of the 20 CFR § 404.1527(c)(3) supportability factor, as a 404.1527(c)(6) “other

factor,” or otherwise. Nevertheless, it is addressed herein. ALJs have been instructed repeatedly

that they cannot play doctor and make their own independent medical findings. See, e.g., Moon v.

Colvin, 763 F.3d 718, 722 (7th Cir. 2014), as amended on denial of reh'g (Oct. 24, 2014) (“ALJs

are required to rely on expert opinions instead of determining the significance of particular medical



3
 The Court notes that the ALJ did address the findings made by the other consultative examiner in the record, Dr.
Roopa, rather than relying on the reviewing agency’s medical consultant’s review of Dr. Roopa’s examination. R.
23; R. 406-9.

                                                        10
findings themselves.”); Blakes ex rel. Wolfe v. Barnhart, 331 F.3d 565, 570 (7th Cir. 2003) (“[T]he

ALJ seems to have succumbed to the temptation to play doctor when she concluded that a good

prognosis for speech and language difficulties was in-consistent with a diagnosis of mental

retardation because no expert offered evidence to that effect here.”); Rohan v. Chater, 98 F.3d 966,

970 (7th Cir. 1996) (“ALJs must not succumb to the temptation to play doctor and make their own

independent medical findings.”); John L. v. Berryhill, No. 17 C 7537, 2019 WL 2601353, at *7

(N.D. Ill. June 25, 2019) (holding that an ALJ impermissibly played doctor). Although an ALJ

should consider a claimant’s prescribed medications as part of the objective medical evidence, this

inference effectively inserted her own lay view of what would be an appropriate psychiatric

pharmaceutical treatment with that of her treating physician’s. See SSR 96-3p. Here, the ALJ does

not cite any medical basis whatsoever for making an inference that a psychiatrist would adjust a

patient’s prescribed medication if the patient’s limitations were of the marked and extreme

severity. Perhaps Dr. Didenko had an alternative rationalization for a consistent pharmaceutical

treatment such as a desire to avoid further foreseeable symptomatic complications that would be

triggered by changing up her medications. If the ALJ wishes to draw an inference based on a

treating psychiatrist’s prescribed pharmaceutical treatment, the ALJ should support that inference

with medical evidence rather than her own lay opinion.

       For the reasons discussed above, the ALJ’s decision is reversed and remanded for having

improperly weighed treating physician Dr. Didenko’s medical opinion. This is not a harmless

error for had the treating physician’s medical opinion been given greater or controlling weight, the

ALJ’s ultimate finding may have differed.




                                                11
           B.       Outdated Non-Examining Physician Assessments
           In a footnote, Carlota argues that the ALJ’s decision should be remanded because state

agency psychological consultants Drs. Tin and Gotanco 4 – who rendered opinions that the ALJ

considered – did not have access to a substantial portion of the record such as Dr. Didenko’s mental

health questionnaire that he completed on Carlota’s behalf. Doc. [15] at 15; R. 19, 106-122. Here,

Dr. Tin’s opinion is dated May 19, 2015 and Dr. Gotanco’s is dated May 20, 2015, while treating

physician Dr. Didenko’s relevant medical opinion is dated October 4, 2016. R. 115, 122, and 464.

Additionally, much of Dr. Shah’s medical notes were also submitted after the reviewing physicians

made their submissions, including notes from July 2015, October 2015, December 2015 (R. 468-

70), and September through November 2016. R. 465-67, 471-73, and 474-79.

           An ALJ should not rely on a state agency medical consultant’s medical opinion as evidence

where that medical consultant has not reviewed all the pertinent evidence. See Stage v.

Colvin, 812 F.3d 1121, 1125 (7th Cir. 2016) (“the ALJ erred by continuing to rely on an outdated

assessment by a non-examining physician and by evaluating himself the significance of [the

treating physician’s] report.”); see also Goins v. Colvin, 764 F.3d 677, 680 (7th Cir. 2014)

(remanding where ALJ uncritically accepted non-examining physicians’ report because those

physicians had not been shown the report of an MRI, explaining that the ALJ “failed to submit that

MRI to medical scrutiny, as she should have done since it was new and potentially decisive medical

evidence.”).

           In Stage, the Seventh Circuit held that a treating physician’s “report, which diagnosed

significant hip deformity, a restricted range of motion, and the need for a total left hip replacement,

changed the picture so much that the ALJ erred by continuing to rely on an outdated assessment



4
    The ALJ afforded “great weight” to state agency medical consultant Dr. Gotanco’s opinion.

                                                          12
by a non-examining physician and by evaluating himself the significance of [the treating

physician’s] report.” Stage, 812 F.3d at 1125. Stage found that the treating physician’s “evaluation

contained significant, new, and potentially decisive findings” that “could reasonably change the

reviewing physician’s opinion.” Id. The Seventh Circuit explained that “[i]nstead of consulting a

physician, though, the ALJ evaluated the [newly obtained] MRIs and recommendation himself”

and “decided that they were ‘similar’ to existing evidence” that was already assessed by the non-

examining physician. Id. (emphasis added). The Seventh Circuit reversed the ALJ for deciding

that this newly-found evidence contained within the treating physician’s report was “‘similar’ to

existing evidence” and thus deciding, without the benefit of any supportive evidence, that “Stage’s

need for a hip replacement would not have affected her supposed ability to stand and walk for six

hours a day, upon which the ALJ’s denial of benefits depended.” Id.

       In Goins, the Seventh Circuit reversed the ALJ’s decision for having “failed to submit that

MRI to medical scrutiny, as she should have done since it was new and potentially decisive medical

evidence.” Goins, 764 F.3d at 680 (collecting cases). There, the Seventh Circuit explained that

the ALJ’s failure to submit newly obtained MRI results to non-examining consulting physicians

combined with the ALJ’s reliance on those physicians’ conclusions led the ALJ to “play[ ] doctor

(a clear no-no, as we’ve noted on numerous occasions) . . .[and to] summarize[ ] the results of the

2010 MRI in barely intelligible medical mumbo jumbo . . . .” Id. (internal citations omitted).

       However, an ALJ does not commit reversable error just because he or she relied on non-

examining consultative opinions that did not scrutinize certain medical evidence in the record. See

Keys v. Berryhill, 679 F. App'x 477, 480-81 (7th Cir. 2017). In Keys, the Seventh Circuit held that

the ALJ did not err in relying on the opinions of non-examining agency physicians who did not

review two spinal MRIs showing mild and minimal narrowing or a report from the claimant’s back



                                                13
surgery. Id. at 481. The Seventh Circuit reasoned that “[i]f an ALJ were required to update the

record any time a claimant continued to receive treatment, a case might never end,” and that “Keys

has not provided any evidence that the reports would have changed the doctors’ opinions.” Id.

(internal citation omitted).

       The instant case is more like Stage and Goins than Keys because the evidence that became

part of the record following the state agency non-examining medical consultants’ assessments

could have changed the state agency doctors’ medical opinions. See Stage, 812 F.3d at 1125; see

also Goins, 764 F.3d at 680; Keys, 679 F. App'x at 480-81. For example, the state agency

consultants did not review medical evidence submitted by Plaintiff’s examining physicians Drs.

Didenko and Shah. Had the state agency physicians reviewed Dr. Didenko’s medical opinion

dated October 4, 2016 contained in a mental health questionnaire, the reviewing physicians would

have been afforded an opportunity to review Dr. Didenko’s diagnoses of severe major depressive

disorder and generalized anxiety. R. 461. The reviewing physicians would have also reviewed Dr.

Didenko’s many symptomatic observations including mood disturbance; pervasive loss of interest

in almost all activities; sleep disturbance; decreased energy; feelings of guilt or worthlessness;

difficulty concentrating or thinking; autonomic hyperactivity; apprehensive expectation; vigilance

and scanning; recurrent severe panic attacks manifested by a sudden unpredictable onset of intense

apprehension, fear, terror and sense of impending doom occurring on the average of at least once

a week; poor memory; emotional lability; social withdrawal or isolation; blunt, flat or

inappropriate affect; a marked difficulty in maintaining social functioning, marked deficiencies of

concentration, persistence or pace resulting in failure to complete tasks in a timely manner;

extreme restriction in daily living due to episodes of deterioration or decompensation in work or

work-like settings which cause Carlota to withdraw from that situation or to experience



                                                14
exacerbation of signs or symptoms; and that Carlota’s psychiatric condition exacerbates her

migraine headaches. R. 461-64. More, the reviewing physicians would have been privy to Dr.

Didenko’s estimation that Carlota would be absent from work more than four days per month as a

result of her psychiatric condition. R. 461-64. The reviewing physicians would have additionally

been aware of Dr. Didenko’s opinion that the preceding limitations lasted or can be expected to

last for 12 months or longer. R. 463. Likewise, had the reviewing physicians had an opportunity

to review and opine upon Dr. Shah’s medical notes that were made part of the record following

their review, they would have been alerted to Dr. Shah’s assessment of lumbago, hyperlipidemia,

anxiety, impaired glucose tolerance, obesity, chest discomfort, and major depressive disorder with

recurrent episode. R. 465-67, 471-73, 468-70, and 474-79.

        Therefore, the ALJ erred by relying on the state agency physicians’ consultative opinions

because evidence that became part of the record following those assessments could have changed

the state agency doctors’ medical opinions. It follows that this was not a harmless error. 5

                                          III.    CONCLUSION

        For the foregoing reasons, the Plaintiff’s Motion for Summary Judgment [14] is granted

and the Commissioner’s Motion for Summary Judgment [17] is denied. Pursuant to sentence four

of 42 U.S.C. § 405(g), the ALJ’s decision is reversed and this case is remanded to the Social

Security Administration for further proceedings consistent with this opinion. The Clerk is directed

to enter judgment in favor of Plaintiff and against Defendant Commissioner of Social Security.

SO ORDERED.

Dated: July 29, 2019                               ______________________________
                                                   Sunil R. Harjani
                                                   United States Magistrate Judge

5
 The Court need not address the other arguments advanced by Carlota because reversal and remand are appropriate
on the grounds discussed herein.

                                                      15
